         Case 2:19-cr-00008-NR Document 1758 Filed 03/10/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             )
                                                      )
               v.                                     )
                                                      )
RICHARD JASEK,                                        )      Criminal No. 19-00008
                                                      )
                       Defendant.                     )      Electronically Filed


                                       Motion for Severance

       The Government has brought a ten-count Superseding Indictment against 48 individuals

including Defendant Jasek. Only Count One is brought against Defendant Jasek, which Count

charges him with violating 21 U.S.C. 846 and committing Conspiracy to Possess with Intent to

Distribute and Distribute Schedule I, II, and III Controlled Substances, along with a Forfeiture

Allegation. Section 846 makes it a crime to "attempt[] or conspire[] to commit any offense

defined in this subchapter" and further states that such a person "shall be subject to the same

penalties as those prescribed for the offense, the commission of which was the object of the

attempt or conspiracy."


       Defendant now brings this Motion for Severance and requests that this Court sever his

criminal action from that of his 47 co-Defendants. Two statutory provisions govern this issue.

First, Rule 582 provides as follows:


        Joinder—Trial of Separate Indictments or Informations


       (A) Standards
       (1) Offenses charged in separate indictments or informations may be tried together if:
       (a) the evidence of each of the offenses would be admissible in a separate trial for the
       other and is capable of separation by the jury so that there is no danger of confusion; or
       (b) the offenses charged are based on the same act or transaction.


                                                 1
         Case 2:19-cr-00008-NR Document 1758 Filed 03/10/20 Page 2 of 6




Pa.R.Crim.P. 582(A)(1). It is averred that the government has made no showing that all 48 of

these cases are sufficiently related to warrant their joinder.

Relatedly, Rule 583 provides:


       Severance of Offenses or Defendants

       The court may order separate trials of offenses or defendants, or provide other
       appropriate relief, if it appears that any party may be prejudiced by offenses or
       defendants being tried together.

Pa.R.Crim. 583.

       In assessing whether the defendants should be tried together, the initial question to be

answered is whether joinder was proper -- this is a purely legal question. In contrast, if joinder is

proper, the defendant is still free to seek severance based on prejudice -- which is a factual

question. Reading Rules 582 and 583 together, our Supreme Court has established the following

test for severance matters:


       Where the defendant moves to sever offenses not based on the same act or transaction . . .
       the court must therefore determine: [1] whether the evidence of each of the offenses
       would be admissible in a separate trial for the other; [2] whether such evidence is capable
       of separation by the jury so as to avoid danger of confusion; and, if the answers to these
       inquiries are in the affirmative, [3] whether the defendant will be unduly prejudiced by
       the consolidation of offenses.

Dozzo, supra (quoting Commonwealth v. Collins, 703 A.2d 418, 422 (Pa. 1997), cert. denied,

525 U.S. 1015, 119 S.Ct. 538, 142 L.Ed.2d 447. The court may order separate trials of offenses

or defendants, or provide other appropriate relief, if it appears that any party may be prejudiced

by offenses or defendants being tried together. Applying this tripartite analysis leads to the

conclusion that severance is warranted herein. At the very least a severance from the “K2”

Defendants is warranted and trial with them would be prejudicial.




                                                  2
         Case 2:19-cr-00008-NR Document 1758 Filed 03/10/20 Page 3 of 6



       1.Whether the evidence of each of the offenses would be admissible in a separate

trial for the other. It is averred that joining the two 48 prosecutions together will allow the

prosecution to generally introduce evidence as to a wide array of crimes seemingly disconnected

without ascertaining Defendant’s relative fault in any alleged drug scheme. Further, Defendant

asserts that evidence incriminating his co-defendants likely will be used improperly against

him. Specifically, it is believed that many of the co-Defendants have lengthy criminal histories.

If these criminal histories are admitted at trial, or other bad acts that these co-defendants have

committed are admitted, Defendant, with only one Count lodge against him, very likely will be

unfairly characterized as an ex-con, lumped in the same categories as the others in this case.

Even under the Government’ apparent theory, as demonstrated by the lone count against

Defendant, he is but a bit player in some large sprawling drug conspiracy, and yet the massive

amount of evidence likely to be admitted against his co-defendants will sweep him towards a

guilty verdict. His mere friendship with any one of the 47 co-defendants will allow the

Government to insinuate that Defendant is part of this grand scheme with multiple tentacles,

aims, actors, and drugs.

       Additionally, the joinder of offenses may have a negative impact on the jurors’ feelings

about Defendant. Joinder may not only confuse a jury but may create an unfavorable impression

in their minds as to Defendant’s character before any evidence has been admitted as to his guilt

or innocence. The drug evidence admissible in the “K2”cases would not be admissible in trial

against Jasek.

       2. Whether such evidence is capable of separation by the jury so as to avoid danger

of confusion. Defendants asserts that trying all 48 cases together would cause significant

confusion. The sheer number of defendants being tried together despite varying crimes and




                                                  3
         Case 2:19-cr-00008-NR Document 1758 Filed 03/10/20 Page 4 of 6



various roles in some ambiguous criminal scheme make it very likely that a jury will be utterly

confused trying to discern who has done white. Other confusion will emanate from the fact that it

will be incredibly challenging for the jury to keep individual defendants separated in their mind

so as to determine who has committed what alleged crimes.

       Additionally, the Government has given defense counsel in this case a massive amount of

completely undifferentiated, and categorized discovery to wade through. Extremely small

portions of this massive amount of discovery have anything to do or relate in anyway or identify

defendant. Thus, by combining Defendant’s case with that of his 47 codefendants, the

government is seemingly trying to prosecute this case by dumping an inordinate amount of

information on defense counsel in hopes that any discernible grounds for a defense will be

hidden, like the proverbial needle in a haystack.

       The massive amount of uncategorized discovery, the sizeable number of co-defendants,

and the numerosity of counts charged against all the defendants combine to create a prosecution

theory that can best be described as throwing the kitchen sink at the defendants and hoping that

some charges against some defendants based on some drugs will stick. This unfair posture of the

Government is made even more burdensome by the wholly ambiguous Count (and there is only

one count) of which Defendant is charged, a count that fails to inform Defendant of the date the

Government claims he became involved in the conspiracy; the date the Government claims he

stopped the conspiracy; the place the Government claims he committed a portion of the

conspiracy (necessary to establish jurisdiction and venue); the specific drugs the Government

claims he conspired to deal; how and where this alleged trafficking took place (at a residence? A

commercial entity? By mail? By delivery?), how the various co-conspirators allegedly worked

together (was there some hierarchical structure to the organization? Did they all work on their




                                                    4
         Case 2:19-cr-00008-NR Document 1758 Filed 03/10/20 Page 5 of 6



own?), or the amount of drugs involved. While the Government has listed a number of drugs sold

in the alleged conspiracy, the Superseding Indictment reads more like a supermarket of illegal

contraband rather than a specific list of drugs trafficked. It is rather preposterous to believe that

Defendant or any other co-conspirator trafficked in all of these drugs. Rather, it appears that the

Government has simply listed all the drugs that are commonly on Pittsburgh streets right now in

hopes of tying at least one of the drugs with one of the co-defendants. This utter lack of

specificity elucidates the deficiency in the Superseding Indictment, a deficiency made more

egregious by joining together 48 seemingly unrelated co-Defendants in this case.

        3. Whether the defendant will be unduly prejudiced by the consolidation of offenses.

Defendant asserts that he will be significantly prejudiced if tried along with his 47 co-defendants.

It is averred that a jury will be incapable of separating the evidence or could not avoid

cumulating the evidence. For example, joining these cases precludes the co-defendants from

presenting antagonistic defenses, and may force Defendant to arrive at a different decision about

whether to testify. Moreover, the conflict of interest between the 48 co-defendants is great. Each

has a motive to inculpate each other. Thus, Defendant will proceed to trial not only facing the

Government as challenger but 47 separate co-defendants who may attempt to minimize their own

culpability via shifting it on to another.

        It appears that the Government has simply listed a large and random list of suspects only

tangentially connected and in a wholly speculative manner under the theory that they are part of

an overall conspiracy with an aim of drug trafficking. Joinder of such a magnitude cannot rest

on mere speculation on the Government’s part. The Defendant asserts that if the government

wishes to proceed it should have to make a prima facie showing that these cases are actually

related in a legally cognizable manner.




                                                   5
         Case 2:19-cr-00008-NR Document 1758 Filed 03/10/20 Page 6 of 6



       Accordingly, Defendant requests this Honorable Court to sever the prosecution against

Defendant from that of his co-defendants. WHEREFORE, Defendant, Richard Jasek, respectfully

requests the Honorable Court to grant Richard Jasek a separate trial in this matter.



                                               Respectfully submitted,

                                               ___________________
                                               Wendy L. Williams
                                               Pa. I.D. No. 50379

                                               The Frick Building
                                               437 Grant Street, Suite 417
                                               Pittsburgh, PA 15219
                                               (412) 434-5757
                                               Attorney for Defendant,
                                               Richard Jasek




                                                  6
